PER CURIAM.
Upon review of the briefs and record on appeal, we find the appellant has failed to demonstrate reversible error; therefore, the revocation of appellant’s probation is affirmed.
However, we remand this case to the trial court to correct imperfections in the judgment and sentence. The judgment and sentence recite that appellant was tried and found guilty of assault and battery. Since appellant was initially placed on probation for burglary of a conveyance, the judgment and sentence must be corrected to show that probation for burglary was revoked and that appellant entered a plea of guilty to that burglary. Chester v. State, 355 So.2d 509 (Fla. 2d DCA 1978).
Remanded for correction of the judgment and sentence; otherwise, affirmed. Appellant need not be present for this purpose.
HOBSON, A. C. J., and BOARDMAN and DANAHY, JJ., concur.